                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                 Plaintiffs,                            )
                                                        )
     v.                                                 )       ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                 Defendants.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on “The Wheeler Defendants’ Motion To

Compel Plaintiffs’ Identification Of Misappropriated Trade Secrets And Related Contentions”

(Document No. 285); “Philips’ Motion To Compel Deposition Testimony And Expedite Briefing”

(Document No. 310); “Philips’ Motion For Protective Order” (Document No. 317); “Defendants’

Motion To Compel Production Responsive To Defendants’ FDA Requests” (Document No. 319);

and “Defendants’ Motion To Compel Production Of Electronically Stored Information And Source

Code And To Modify Protective Order” (Document No. 333).

          These motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b), and are ripe for disposition. Having carefully considered the motions and the

record, the undersigned will grant the motions in part and deny the motions in part.

                                         BACKGROUND

          Plaintiffs Philips Medical Systems Nederland B.V., Philips North America LLC, and

Philips Electronics India Ltd. (together, “Philips” or “Plaintiffs”), initiated this action on July 28,




     Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 1 of 23
2017, with the filing of a “Complaint” (Document No. 1) in the United States District Court for

the Northern District of Georgia (“N.D.Ga.” or “Georgia Court”) against TEC Holdings, Inc

(“TEC”).

       On September 29, 2017, Defendant TEC “filed a “…Motion to Dismiss” (Document No.

13) and a “…Motion To Transfer Venue” (Document No. 14) supported by the “Declaration Of

Daniel R. Wheeler” (Document No. 14-1). The motion to transfer sought transfer to this Court.

(Document No. 14). Plaintiffs filed a “First Amended Complaint” (Document No. 20) on October

20, 2017. Defendant TEC and Defendant Transtate Equipment Company, Inc. (“Transtate”)

subsequently filed motions to dismiss the Amended Complaint. (Document Nos. 27 and 34).

       The Georgia Court denied the motion to transfer on January 2, 2018; and granted in part

and denied in part the motions to dismiss on March 14, 2018. (Document Nos. 39 and 42).

       Plaintiffs’ “Second Amended Complaint” (Document No. 139) (the “Complaint”) was

filed on May 23, 2019. Plaintiffs name the following as Defendants in the Second Amended

Complaint: TEC Holdings, Inc. (“TEC”), formerly known as Transtate Equipment Company, Inc.

(“Transtate I”), Transtate Equipment Company, Inc., formerly known as Transtate Holdings, Inc.

(“Transtate II”) (collectively, “Transtate”), and Robert A. (“Andy”) Wheeler, individually and in

his capacity as executor and personal representative of the Estate of Daniel Wheeler (“the Estate”)

(Andy Wheeler and the Estate are referred to collectively as “the Wheelers” or “Wheeler

Defendants”). (Document No. 139).

       According to the Complaint, Philips “develops, sells, supports, maintains, and services

medical imaging systems, such as X-ray systems used at hospitals and medical centers, including

the proprietary hardware and software used to operate, service, and repair such systems.”

(Document No. 139, p. 2). “Transtate I provided and Transtate II provides maintenance and



                                                2
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 2 of 23
support services for certain of such medical systems.” (Document No. 139, p. 2). “Several prior

employees of Philips North America LLC were previously employed by Transtate I and are

currently employed by Transtate II as service specialists, service technicians, or similar positions.”

Id. Plaintiff’s “medical imaging systems include Philips’ copyrighted and proprietary intellectual

property, and proprietary trade secrets, in the form of, among other things, proprietary software

that Philips’s technicians can use to service the medical imaging systems.” Id. Plaintiff “includes

proprietary access controls on the medical imaging systems to restrict access to its proprietary

software to authorized individuals.” Id.

       Plaintiff alleges that: “Transtate I has used, and Transtate II continues to use,

misappropriated trade secret information from Philips to circumvent the access controls on Philips’

medical imaging systems to gain unauthorized access to proprietary and copyrighted software.”

(Document No. 139, pp. 2-3). “Transtate I and II have also made unauthorized copies of Philips’

standalone service software, circumvented access controls on the standalone software, and made

unauthorized use of such software.” (Document No. 139, p. 3). “Transtate I and II have also

decrypted and made unauthorized copies of Philips’ copyrighted service documentation.” Id.

“Transtate uses its unauthorized access to and copies of Philips’ proprietary software and

copyrighted documents to unfairly compete against Philips.” Id.

       Plaintiffs assert claims in the Second Amended Complaint for: (1) violations of the

Computer Fraud and Abuse Act, 18 U.S.C. § 1030; (2) violations of the Digital Millennium

Copyright Act, 17 U.S.C. § 1201; (3) violations of the Defend Trade Secrets Act, 18 U.S.C.§

1836; (4) misappropriation of trade secrets; (5) violations of the Georgia Trade Secrets Act,

O.C.G.A. § 10-1-760, et seq.; and (6) copyright infringement, 17 U.S.C. § 101, et seq. (Document

No. 139, pp. 3, 39-89).



                                                  3
     Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 3 of 23
        Defendants filed motions to dismiss the Second Amended Complaint on June 27, 2019,

and July 19, 2019. See (Document Nos. 164 and 167). “Defendant Robert A. (“Andy”) Wheeler’s

Motion To Transfer Venue” (Document No. 208) was filed on October 23, 2019, with

Defendant(s) again seeking transfer to this Court. Plaintiffs opposed transfer. See (Document No.

220).

        On January 10, 2020, the Georgia Court, with a different presiding judge, issued a decision

transferring this case to the Western District of North Carolina. (Document No. 241); see also

(Document No. 244). The Georgia Court noted, inter alia, that Philips had filed three (3) actions1

with this Court since Defendant Transtate I’s original motion to transfer (Document No. 39).

(Document No. 241, p. 4).

        This Court held a Status Conference on January 29, 2020, with the Honorable Max O.

Cogburn, Jr. presiding. See (Document No. 269). Pursuant to Judge Cogburn’s instructions, the

parties filed their “Certification And Report Of F.R.C.P. 26(F) Conference And Discovery Plan”

(Document No. 268) on February 12, 2020.

        In March 2020, Judge Cogburn denied the motions of TEC Holdings, Inc., Transtate

Equipment Co. Inc., and the Wheeler Defendants for partial dismissal. (Document Nos. 270 and

271); see also (Document Nos. 164 and 167). The Court then denied multiple discovery-related

motions on June 1, 2020. See (Document Nos. 140, 170, 213, and 216). Judge Cogburn also

denied “Plaintiffs’ Omnibus Motion To Dismiss Defendants’ Counterclaims And Strike

Affirmative Defenses” (Document No. 280). See (Document No. 305).




1
  Philips N. Am. LLC v. Dorow, 3:19-CV-272-MOC-DSC (W.D.N.C. June 11, 2019); Philips Med. Sys.
Nederlands B.V. v. TEC Holdings, Inc., 3:19-CV-373-MOC-DCK (W.D.N.C. July 30, 2019); and Philips
N. Am. LLC v. Zimmerman, No. 3:19-CV-444-MOC-DSC (W.D.N.C. Sept. 10, 2019). See also
Zimmerman v. Philips N. Am. LLC, 3:20-MC-141-MOC-DCK (W.D.N.C. Sept. 8, 2020).

                                                 4
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 4 of 23
        The Court entered its “Pretrial Order And Case Management Plan” (Document No. 279)

on June 4, 2020. The case deadlines have since been revised and are currently scheduled as

follows: fact discovery completion – May 14, 2021; expert discovery completion – July 16, 2021;

mediation report – July 23, 2021; ready date for trial – October 18, 2021. See (Document No.

339).

        Now pending are renewed motions for orders compelling (or seeking protection from)

certain discovery requests:      “The Wheeler Defendants’ Motion To Compel Plaintiffs’

Identification Of Misappropriated Trade Secrets And Related Contentions” (Document No. 285);

“Philips’ Motion To Compel Deposition Testimony And Expedite Briefing” (Document No. 310);

“Philips’ Motion For Protective Order” (Document No. 317); “Defendants’ Motion To Compel

Production Responsive To Defendants’ FDA Requests” (Document No. 319); and “Defendants’

Motion To Compel Production Of Electronically Stored Information And Source Code And To

Modify Protective Order” (Document No. 333).

        The undersigned initially attempted to resolve discovery issues between the parties through

an informal telephone conference on July 1, 2020. After that effort failed, the parties were directed

to file appropriate motions. The undersigned observes that over the two and a half (2 ½) years this

matter was pending before the Georgia Court it was presided over by three (3) different judges

who dealt with the parties’ multiple discovery disputes, including by conducting telephone

conferences to address such disputes. See (Document Nos. 93, 129, 206).

        The pending motions are now ripe for review and disposition.

                                   STANDARD OF REVIEW

        Rule 26 of the Federal Rules of Civil Procedure provides that:

                  Parties may obtain discovery regarding any nonprivileged
               matter that is relevant to any party’s claim or defense and


                                                 5
     Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 5 of 23
              proportional to the needs of the case, considering the importance of
              the issues at stake in the action, the amount in controversy, the
              parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues,
              and whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this scope of
              discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1). The rules of discovery are to be accorded broad and liberal construction.

See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329 U.S. 495, 507

(1947). However, a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).

       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

                                              DISCUSSION

A. “The Wheeler Defendants’ Motion To Compel . . . ” (Document No. 285)

       By the pending motion, the Wheeler Defendants seek to compel Plaintiffs to:

              (1) respond to Interrogatory No. 1 to identify with particularity each
              alleged trade secret that it contends was misappropriated on an
              individual-by-individual basis, including a description of each
              allegedly misappropriated trade secret sufficient to separate the alleged
              trade secret from what is generally known in the field; (2) respond to
              Interrogatories Nos. 3-5 to adequately identify the circumstances of the
              alleged misappropriation of the identified trade secrets and to allow
              Defendants to discover Philips’ attempts to protect the allegedly
              misappropriated trade secrets; and (3) re-designate Philips’ responses
              to these interrogatories as “Confidential,” including any Philips-
              produced documents incorporated therein.

(Document No. 285, p. 2); see also (Document No. 285-1).

                                                 6
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 6 of 23
       According to the Wheeler Defendants, “Philips has failed to identify with sufficient

particularity the alleged trade secrets at issue in this case.” (Document No. 292, p. 2). The Wheeler

Defendants summarize their argument for compelling more complete responses as follows:

               As a legal matter, black letter law establishes that Philips must
               identify—with sufficient particularity—the basis for its alleged
               trade secret claims. Lwin Family Co. v. Aung Min Tun, No.
               3:11CV569, 2012 WL 11922875, at *1 (W.D.N.C. Oct. 11, 2012).
               As a matter of practicality, only Philips knows what information
               Philips subjectively considers a “trade secret” and that it contends
               the defendants misappropriated. It is only fair—indeed,
               fundamental—that Philips finally identify and describe in adequate
               detail this information in its possession, which will enable the
               parties—and the Court—to efficiently proceed with the discovery
               remaining and allow the Wheeler Defendants to prepare their
               defenses and avoid trial by ambush.

Id. Defendants later emphasize that they “do not seek the identification of everything Phillips

contends is a trade secret in its business, but merely the subset that Phillips contends has been

misappropriated and is at issue in this case….” (Document No. 92, p. 5).

       In addition, the Wheeler Defendants argue that Plaintiffs have “improperly designated its

interrogatory responses as ‘Attorneys’ Eyes Only’ (“AEO”)” under the “Protective Order”

(Document No. 63). (Document No. 92, p. 2). They contend that this designation further

prejudices their “ability to prepare a proper defense, including conferring with defendant Andy

Wheeler and the other individuals accused of misappropriation and knowledgeable about the

industry.”

       1. Interrogatory No. 1 – Allegedly Misappropriated Trade Secrets

       The Wheeler Defendants’ Interrogatory No. 1 requests that Plaintiffs:

               Identify and describe in detail all Trade Secrets that Plaintiffs allege
               or contend any Defendant misappropriated or used without consent,
               including but not limited to (1) in the development or use of the
               “exploit software”/”software exploit” (see, e.g., Complaint, ¶ 59)
               and “circumvention mechanism” (see, e.g., Complaint, ¶ 72), (2) to


                                                  7
     Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 7 of 23
                gain access to and create copies of Philips’ log files; (3) Philips’
                documents and the “trade secrets . . . expressed in such documents”
                Complaint, ¶ 82); (4) any other “Exploit Mechanisms” (Complaint,
                ¶ 85); and (5) any “trade secrets” from “Former Philips Employees”
                (see, e.g., Complaint, ¶¶ 92, 127).

(Document No. 292-1, p. 3).

        The Wheeler Defendants assert that Plaintiffs have identified their “alleged trade secrets

by vague, generic descriptors, by document categories encompassing thousands of documents and

by pointing to ‘thousands of pages and gigabytes of data.’” (Document No. 292, p. 11).

                The law requires Philips to identify its trade secrets with
                particularity for the Defendants to understand (1) “exactly what they
                are alleged to have done,” Lwin Family, 2012 WL 11922875 at *1;
                and (2) to “separate [the alleged trade secrets] from ‘matters of
                general knowledge in the trade or of special knowledge of those
                skilled in the trade,’” Silicon Knights, 2008 WL 2414046 at *8
                (quoting Imax Corp. v. Cinema Techs., Inc., 152 F.3d 1161, 1164–
                65 (7th Cir. 1998)). Philips’ responses to Defendants’
                interrogatories do neither, and instead improperly shift the burden
                to the Wheelers to perform the impossible task of deciphering
                Philips’ contentions by improper reliance on Rule 33(d).

Id.

        Defendants further assert that “it is critical for Philips to provide specific identification of

alleged trade secret ‘information’ within any document it contends is at issue so Defendants can

reasonably investigate and rebut Philips’ contentions with evidence, including testimony from

Philips itself.” (Document No. 292, p. 15) (citing Structural Pres. Sys. V. Andrews, 2013 WL

12244886, at *6 (D.Md. Dec. 17, 2004)). The Wheeler Defendants add that bare identification of

software tools or databases is inadequate – “Philips is required to provide a description of the

alleged trade secret sufficient to separate it from knowledge and processes known in the field.”

(Document No. 292, pp. 16-17).




                                                   8
      Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 8 of 23
       Finally, Defendants suggest that Plaintiffs are improperly using Fed.R.Civ.P. 33(d) to

avoid identifying their trade secrets. (Document No. 292, p. 17). Defendants acknowledge that in

some instances, parties may answer interrogatories with “business records,” but argue that such a

response is not appropriate here because the “burden of deriving the answer from the documents

is [not] equal among the parties.” Id. Defendants note that “unlike patent or copyright litigation,

there is no government-registered document disclosing the intellectual property at issue in a trade

secret case.” Id.

       In response, Plaintiffs argue that they have identified their “contentions with sufficient

particularity” and that “Wheeler knows what trade secrets are at issue in this litigation, even if he

disputes whether such information constitutes trade secrets. No further identification is required.”

(Document No. 301, p. 2). Plaintiffs acknowledge that they “must identify a trade secret with

sufficient particularity so as to enable a defendant to delineate that which he is accused of

misappropriating.” (Document No. 301, p. 8) (quoting Olympus Managed Health Care, Inc. v.

Am. Housecall Physicians, Inc., 853 F.Supp.2d 599, 572 (W.D.N.C. 2012)).

       Plaintiffs then assert that their response to Interrogatory No. 1 includes “sufficient detail to

inform defendants of what they are accused of misappropriating and to allow them to mount a

defense.” Id. (citing Document No. 286-1, pp. 2-12). They further assert that they have complied

with their “discovery obligation by describing discrete categories of information” and “identifying

for defendants documents produced by defendants to Philips that Philips contends evidence

misappropriation of its trade secrets.” (Document No. 301, p. 9) (citing Bridgetree Inc. v. Red F.

Marketing LLC, 2013 WL 443698, at *4 (W.D.N.C. Feb. 5, 2013)) (emphasis added). Plaintiffs

also assert that their incorporation of responses provided to Transtate’s Interrogatories satisfies

their burden to respond to the Wheeler Defendants. (Document No. 301, pp. 9-10).



                                                  9
     Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 9 of 23
       Philips Plaintiffs contend, inter alia, that they do not need to identify portions of documents

to satisfy their burden of production because “the entire documents it identifies are trade secrets

misappropriated by defendants.” (Document No. 301, p. 14). Plaintiffs assert that “documents

and software categorically” are entitled to trade secret protection. (Document No. 301, pp. 15-16).

       In reply, the Wheeler Defendants argue that it is “insufficient for Philips to merely identify

categories of information and types of documents.” (Document No. 302, pp. 4-5). Defendants

argue that documents and software are not themselves trade secrets. (Document No. 302, pp. 10-

13) (citations omitted). Defendants persuasively argue that Philips Plaintiffs must identify what

information within each document and category is a misappropriated trade secret, and where the

information appears in the documents. (Document No. 302, p. 11).

       The undersigned has carefully considered the parties’ arguments, and reviewed Plaintiffs’

response to Interrogatory No. 1. See (Document No. 286-1, pp. 2-12). In short, the undersigned

finds the Wheeler Defendants’ arguments more persuasive. Contrary to Plaintiffs’ arguments, and

acknowledging the parties are far more familiar with the facts and underlying technology than the

Court, the undersigned does not find that Plaintiffs’ response provides sufficient detail to inform

Defendants (or a finder of fact) of what Defendants are accused of misappropriating and to mount

a defense. At least in this case, identifying categories of information and thousands of pages of

documents, without more explanation, does not seem to be sufficient.

       Plaintiffs’ responses to Interrogatory No. 1 commit to supplementing in accordance with

Fed.R.Civ.P. 26(e). See (Document No. 286-1, p. 13). The undersigned finds that a robust

supplementation is long over-due. Such supplementation should begin with counsel for the parties

conferring at length about the details of such production, including what kind of additional

descriptions are needed and whether “incorporating” other responses is appropriate and helpful.



                                                 10
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 10 of 23
Moreover, it seems that counsel and/or the parties need to focus on what information Defendants

had appropriate access to, and then more specifically identify the information that was

misappropriated. At least with opposing counsel, named parties, and certain other individuals,

Plaintiffs need to be more explicit and precise about the alleged wrongdoing.

       As noted above, “[t]he rules of discovery are to be accorded broad and liberal

construction.” The undersigned expects counsel to work diligently and swiftly to clarify the

information Defendants have allegedly misappropriated – the admissibility of such information

will be a question for another day.

       2. Interrogatory Nos. 3-5 – Supplementation

       Next, Defendants contend that supplementation of Interrogatory Nos. 3-5 will be

appropriate after supplementation of Interrogatory No. 1, and that it is necessary to identify the

circumstances of the alleged misappropriation and to understand Plaintiffs’ attempts to protect the

allegedly misappropriated trade secrets. (Document No. 292, p. 23).

       In response, Plaintiffs conclude that Defendants’ only criticism of Philips’ responses to

Interrogatory Nos. 3-5 is that they will require supplementation if/when Interrogatory No. 1 is

supplemented. (Document No. 301, p. 16). Plaintiffs agree to “timely supplement its interrogatory

responses in accordance with its obligations under the federal and local rules and this Court’s

orders.” Id.

       According to Defendants,

               Philips must supplement its responses to Interrogatory Nos. 3-5 to
               address for all contentions the specific alleged instances of
               misappropriation or use of the particular trade secret information
               (No. 3), all persons who have or have had rights or access to the
               particular trade secret information (No. 4), and Philips’ efforts to
               maintain secrecy of the particular trade secret information (No. 5).

(Document No. 302, p. 15).


                                                11
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 11 of 23
          The undersigned finds that Plaintiffs should supplement their responses to Interrogatory

Nos. 3-5, after supplementing responses to Interrogatory No. 1 and conferring with Defendants’

counsel.

          3. Designation of Discovery Responses

          The Wheeler Defendants’ motion to compel also seeks to have Plaintiffs re-designate their

supplemental discovery responses. (Document No. 292, pp.23-26). Defendants note that the

entirety of the supplemental discovery responses are currently designated “Confidential-Attorneys

Eyes Only” and such designation has prevented “Defendants’ counsel from sharing the responses

with their clients who are accused of misappropriating the very information Philips will not now

permit them to see again during discovery.” (Document No. 292, p. 23); see also (Document No.

286-1).

          According to Defendants:

              Philips has not established good cause for an Attorneys’ Eyes Only
          designation. In order for Philips to have any basis for making its trade secret
          misappropriation allegations, the implicated individuals necessarily must
          have seen the allegedly AEO materials already—this includes named
          defendant Andy Wheeler who will be present for the entire trial, as well as
          the other individuals named in the interrogatory responses. See Ex. B at 11
          (“e.g., Dorow, Peterson, Griswold, Zimmerman, Little”); id. at 57 (“By
          way of further response, Philips identifies Dale Dorow, William Griswold,
          Darryl Dancy, Charles Peterson, Robert David Rendfeld, James M. Froman,
          Robert J. Bostdorf, and Scott Dow as the Former Philips Employees whom
          Plaintiffs are presently aware and from whom Defendants have obtained
          Philips’ trade secrets and confidential or proprietary information”). Thus,
          there can be no undue harm from these individuals seeing the materials
          again and understanding Philips’ contentions against them. Defendants do
          not object to the responses and any referenced document being re-
          designated “Confidential,” which would still protect the information but
          permit the disclosure the Wheelers and other defendants must have to fairly
          defend against the allegations against them.

(Document No. 292, p. 25).




                                                    12
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 12 of 23
       Plaintiffs’ response notes that it has “already provided Defendants with a redacted copy of

its interrogatory responses that does not redact any information from Philips’ response to

Interrogatory No. 1 and offered to allow defendants to share it with Wheeler, Dorow G[r]iswold,

and Zimmerman if defendants agreed to the reasonable terms.” (Document No. 294-1, p. 17)

(citing Document No. 295-2, pp. 3-4).

       In reply, the Wheeler Defendants ask the Court to re-designate Philips’ responses to

Transtate Interrogatories as “Confidential,” and to direct that Philips’ redaction of “its

parenthetical contentions” be removed. (Document No. 302, pp. 15-16).

       It appears to the undersigned that the parties have made some progress (as of August 2020)

on this issue. The undersigned is persuaded that Attorneys’ Eyes Only designation has been

overused and encourages Plaintiffs to continue to redact and/or re-designate its discovery

production so that Defendants’ counsel can include their clients and certain other individuals in its

review. The Court expects counsel to continue to work in good faith to make appropriate

designations.

B. “Philips’ Motion To Compel Deposition Testimony . . . ” (Document No. 310)

       Plaintiffs’ “… Motion To Compel Deposition Testimony And Expedite Briefing” seeks to

compel Defendants to participate in depositions without delay, including Dale Dorow, Bill

Griswold, and Andy Wheeler. (Document No. 310); see also (Document No. 311). Plaintiffs

argue that Defendants are flouting the Scheduling Order and that delay threatens the parties’ ability

to complete discovery by Court-imposed deadlines. Id.

       “Defendants’ Response In Opposition…” argues that this motion is “both premature and

unwarranted.” (Document No. 315, p. 1). Defendants contend that Plaintiffs failed to meet-and-

confer before raising this issue with the Court and filing the instant motion. Id. Moreover,



                                                 13
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 13 of 23
Defendants assert that they have not prevented Plaintiffs from taking depositions, but that they

have raised discovery concerns they believe should be addressed along with scheduling

depositions. Id.

        “Plaintiffs’ Reply…” notes that methods of discovery may be used in any sequence and

discovery by one party does not require any other party to delay its discovery. (Document No.

316, p. 1) (quoting Fed.R.Civ.P. 26(d)(3)). Plaintiffs contend that Defendants have now avoided

depositions for more than two years. (Document No. 316, p. 5).

        Unlike the first motion discussed above, the issue here seems fairly simple and clear cut.

The parties’ failure to confer and work out an appropriate deposition schedule is disappointing,

but there does not seem to be any meaningful dispute that these depositions should proceed.

        The motion will be granted, and the parties are directed to immediately schedule the

Dorow, Griswold, and Wheeler depositions if they have not already been conducted or scheduled.

In fact, with the revised discovery deadline approaching in May, counsel should promptly schedule

any remaining depositions they think are necessary.

C. “Philips’ Motion For Protective Order” (Document No. 317)

        By the instant motion, Plaintiffs seek “a protective order that forbids discovery relating to

21 C.F.R. § 1020.30(g) (the “FDA Regulation, or, when referenced by Defendants, the “AIAT

Regulation”).”2 (Document No. 317, p. 1). Plaintiffs assert that a protective order is required

because “Defendants have taken contradictory and confusing positions on whether or not they seek

to litigate Philips compliance with the FDA Regulation.” Id. Plaintiffs contend that Defendants’

counterclaims allege Philips has violated its disclosure obligations, but argue that the FDA has


2
  The Second Amended Complaint notes that “Philips provides tools to allow performance of assembly,
installation, adjustment, and testing (“AIAT”) services on Philips Systems . . . Philips provides an AIAT
access level to allow customers or third-party service providers of their choosing to access tools to perform
AIAT services.” (Document No. 139, p. 10) (emphasis added).

                                                     14
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 14 of 23
exclusive authority to determine if a manufacturer has violated the FDA Regulation. (Document

No. 317, pp. 1-2). According to Philips, although Defendants have disclaimed reliance on the

FDA Regulation, they persist in dozens of discovery requests that directly relate to the FDA

Regulation. (Document No. 317, p. 2).

       Plaintiffs go on to argue that discovery related to the FDA Regulation is “irrelevant

background.” (Document No. 318, p. 11) (citing Fed.R.Civ.P. 26). In the alternative, they argue

that inquiry into the FDA Regulations is barred as a matter of law. (Document No. 318, p. 13).

       “Defendants’ Joint Response In Opposition…” notes that “the Court has already

considered and rejected the exact argument in Philips’ motion to dismiss that it now re-deploys as

a protective order dispute.” (Document No. 323, p. 1). In addition, Defendants aver that the “Court

need not interpret or apply the FDA Regulation, because, at a minimum, what Philips deems, or

has deemed in the past, to be AIAT material – rightly or wrongly – and how it has behaved

regarding that material is relevant to all parties claims and defenses.” (Document No. 320, p. 2).

               Further, Philips’ conflation of specific AIAT-related issues with
               FDA discovery, generally, should be rejected. Just because
               Defendants seek FDA-related discovery, which includes matters
               related to the AIAT Regulation, does not mean that Defendants are
               seeking to enforce the AIAT Regulation. Nor does it make
               “irrelevant,” the FDA-related discovery Defendants seek in support
               of their defenses and counterclaims.

(Document No. 323, pp. 3-4).

       Plaintiffs filed a “… Notice Of Intent Not To Reply…” citing reliance on its motion and

memorandum, as well as the “…Memorandum Of Law In Opposition To Defendant’s Motion To

Compel” (Document No. 325).

       Even accepting that Plaintiffs are correct that only the FDA is empowered by Congress to

interpret or enforce the FDA Regulation, the undersigned is still not persuaded that a party should

be forbidden from conducting discovery that relates to the FDA Regulation and AIAT. Moreover,

                                                15
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 15 of 23
Plaintiffs sought to dismiss or strike counterclaims or affirmative defenses related to the FDA

Regulation and/or AIAT and Judge Cogburn specifically acknowledged such arguments and

denied Plaintiffs’ motion to dismiss – pending further development of the record. See (Document

Nos. 280 and 305).

       Despite Judge Cogburn’s position that there should be further development of the record

on these issues, Plaintiffs sought protection from that requirement just a few weeks after the

Court’s ruling. The undersigned will respectfully decline to allow a protective order that would

likely thwart the very discovery the presiding district judge seems to expect to be conducted here.

In addition, broadly and liberally construing the parties’ discovery obligations, it appears that the

information Defendants seek is discoverable. See Fed.R.Civ.P. 26(b)(1).

       Based on the foregoing, the undersigned will deny Plaintiffs’ motion for protective order.

D. “Defendants’ Motion To Compel Production . . .” (Document No. 319)

       This “…Motion To Compel Production Responsive To Defendants’ FDA Requests” and

the previous “…Motion For Protective Order” were both filed on September 29, 2020, and address

the same issue. See (Document Nos. 317 and 319). Defendants contend that the information they

seek by this motion is “fundamental information that Defendants need to defend against Plaintiffs’

claims and prosecute their counterclaims.” (Document No. 319-1, p. 5). By way of example,

Defendants assert that they have requested production of communications and documents between

Philips and the FDA “because any information Philips has disclosed to a governmental entity is

not eligible for trade secret protection.” Id.

       Defendants summarize the information they seek to compel as falling in two main

categories: “(1) materials related to the classification of information necessary for the repair and

maintenance of Philips manufactured medical imaging systems, and (2) materials related to



                                                 16
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 16 of 23
interactions and communications with the FDA and other third-parties related to the repair and

maintenance of Philips-manufactured medical imaging systems.” (Document No. 320, p. 11).

        In response, Plaintiffs argue, inter alia, that any legitimate discovery in the scope of these

requests has already been produced, and therefore, the motion to compel is moot. (Document No.

325, p. 4).

        Having considered the arguments by both sides, in both these related motions, as well as

Judge Cogburn’s decision cited above, the undersigned will grant this motion to compel for the

same reasons the undersigned will deny Plaintiff’s foregoing motion for protective order. The

undersigned is skeptical that all Defendants’ requests have been mooted – but to the extent

Plaintiffs have already provided responses to the discovery Defendants seek to compel they shall

review whether further supplementation is appropriate.

E. “Defendants’ Motion To Compel Production . . .” (Document No. 333)

        Defendants also seek to compel production of electronically stored information and source

code and to modify the governing Protective Order.            (Document No. 333).        Specifically,

Defendants seek to move to compel Plaintiffs:

               [(a)] to produce electronically stored information (“ESI”) for all
               custodians and search terms as set forth in Exhibit A; (b) to produce
               all of Philip’s source code in a usable form for all software put at
               issue in the Second Amended Complaint; (c) to install a certain
               software review tool, VeraCrypt, on the computer used to review
               Philips’ source code, as requested by Defendants’ expert; and (d) to
               modify the Protective Order governing production and review of the
               parties’ source code (DE 63), as set for in Exhibit B ,to allow for the
               remote review of the parties’ source code due to the ongoing
               restrictions and complications from the COVID-19 pandemic.

(Document No. 333, pp. 1-2).

        1. Electronically Stored Information (“ESI”)




                                                 17
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 17 of 23
       Regarding ESI, Defendants note that the parties previously negotiated a jointly proposed

e-discovery order that was entered by the Georgia Court on August 1, 2018. (Document No. 34,

p. 4) (citing Document No. 64). Defendants further note that since that initial ESI negotiation and

production, the Second Amended Complaint, related later-filed cases involving Transtate

employees, and Defendants’ responsive pleadings have all been filed and “significantly expanded

the scope of the dispute.” (Document No. 34, p. 5).

       Apparently, after some back-and-forth, Plaintiffs proposed that each side add five (5) (and

then later 6) new ESI custodians and Defendants sought to add 16 new custodians for Plaintiffs.

(Document No. 334, pp. 6-8); see also (Document No. 333-1).

       In response to this motion to compel, Plaintiffs state that the parties “agree that this case

warrants some amount of additional ESI searching and production but disagree about the scope of

this additional discovery.”    (Document No. 335, p. 11).       However, Plaintiffs contend that

Defendants seek irrelevant and cumulative discovery. (Document No. 335, pp. 14-15).

       The parties’ failure to resolve this issue is again disappointing. To break this impasse, the

undersigned directs that Defendants shall choose one (1) more custodian from each category of

search terms in “Defendants’ ESI Counter-Offer” (Document No. 33-1, pp. 3-5) for Plaintiffs to

collect and search ESI. That should result in 12 “new” custodians, plus the 14 originally agreed

upon, for a total of twenty-six (26) ESI custodians from whom Plaintiffs shall collect and search

ESI. Counsel for the parties shall confer and attempt to narrow the ESI search to avoid duplication

and make it as efficient as practicable.

       2. Philips Source Code

       Next, Defendants seek to compel the production of source code for all of at least 147

versions of Phillips software. (Document No. 3334, p. 18). Defendants contend that their expert



                                                18
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 18 of 23
“needs to review all versions of the relevant sourced code for all the systems and programs Philips

claims are at issue.” Id. Defendants also request that the source code be provided “in the format

it is ordinarily maintained or in a reasonably usable form.” (Document No. 334, p. 23) (citing Fed.

R.Civ.P. 34).

       Plaintiffs argue that Defendants’ demand for more source code to determine whether it is

identical from version to version “far exceeds the possible relevance of minor differences between

versions.” (Document No. 335, p. 20). Plaintiffs acknowledge that “[s]ome source code is relevant

to Philips copyright claims” and state that they have “made available each registered version.”

(Document No. 335, p. 21). Philips has “made code available for inspection for versions of its x-

ray, CT, and MR software,” but argue that it would be “disproportionate to the needs of the case

to require Philips to collect many more source code versions with marginal differences and

relevance.” Id.

       Regarding the format, Philips Plaintiffs explain that:

                Defendants accuse Plaintiffs of flouting the Protective Order and
                Rule 34 as to the form of Philips’ source code, but Philips produced
                its code in the form Philips maintains it for its copyright
                registrations. (Dkt. 334 at 22.) The protective order requires that the
                code be “made available … in a format allowing it to be reasonably
                reviewed and searched.” Rule 34 requires that it be produced “in a
                form … in which it is ordinarily maintained.” Plaintiffs made the
                source code for its copyright registrations available for inspection in
                the format that it was created and preserved by Plaintiffs for those
                registrations (and also numerous versions in an additional developer
                file format). (See Ex. W, Circular 61 at 3 (describing deposit
                requirements for source code).) This is plainly a format that allows
                for reasonable review. Defendants’ own expert’s declaration
                confirms as much, but he complains that is not in the format he
                would prefer or that would make his analysis most efficient. (Dkt.
                334-7, ¶ 10.) Philips was transparent with Defendants about the
                format of the code it was making available for inspection and
                Defendants could have raised any concerns they had before Philips
                collected the code and made it available for inspection.



                                                  19
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 19 of 23
(Document No. 335, pp. 21-22).

         In reply, Defendants argue that they “must be able to review the source code for all this

software to test the veracity of Philips’ claims.” (Document No. 336, p. 11). Defendants contend

that it is according to Plaintiffs that 147 versions of software are at issue here. (Document No.

336, pp. 11-12). Defendants add that if it is now Plaintiffs’ “position that there is a more limited

number of software versions at issue in this case” – they should say so. Id.

         Defendants further state that they “have no way of testing the veracity” of Plaintiffs’ claims

that there are only minor differences in the software because “such comparison requires that Philips

make the various versions available in a reasonably usable format.” (Document No. 336, p. 12).

         The undersigned finds that counsel must confer and renew their efforts reach a compromise

on this issue of production of source code of differing versions of software. To begin, it seems

Plaintiffs need to clarify and support their position on how many versions are at issue. If, as

Plaintiffs’ suggest, there are only minor differences between the versions, Plaintiffs’ counsel needs

to demonstrate that to Defendants, or increase its production.

         The undersigned respectfully directs that appropriate counsel and expert(s) for each side

convene a virtual meeting to find a compromise resolution of this issue within ten (10) days of this

Order.

         3. Software Review Tool

         In addition, Defendants expect Plaintiffs “to install ‘VeraCrypt’ on the source code review.

(Document No. 334, p. 25). Defendants contend this is a “standard review tool in these types of

inspections.” Id.

         Plaintiffs’ response notes that the parties “agreed to a protocol that allows inspection of

source code on a secure computer” and that “Philips inspected Defendants’ source code without



                                                  20
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 20 of 23
storing work product on Defendants’ inspection computer.” (Document No. 335, p. 23). Plaintiffs

contend that their expert has never requested to have Veracrypt or similar software installed on an

inspection computer, nor heard of similar requests. Id. Plaintiffs conclude that this request is not

reasonable or necessary.

       The undersigned agrees with Plaintiffs on this point and will decline to compel the

installation of Veracrypt or similar software.

       4. Protective Order

       Finally, Defendants ask the Court to modify the Protective Order to allow for source code

inspection via remote means. Due to the COVID pandemic, Defendants suggest that the “source

code review machine” should be “delivered to a parties’ expert to conduct his or her source code

review without having to travel to the producing party’s counsel’s out of state office.” (Document

No. 334, p. 26).

       Plaintiffs object to such modification. (Document No. 335, pp. 24-25). Plaintiffs opine

that “[w]hile the parties need to cooperate to safely litigate during the pandemic, Plaintiffs should

not be forced to release their extremely sensitive source code for life-critical medical imaging

systems to a third party because Defendants chose to retain a new expert who is far from the

inspection computer and unwilling to travel to D.C. or New York.” Id.

       The undersigned also agrees with Plaintiff on this issue, and will decline to compel

modification of the Protective Order to allow source code inspection by remote means. The Court

respectfully encourages the parties to take other available precautions to mitigate the risk of

exposure during the pandemic and allow their experts to safely review the source code within the

existing protocols.




                                                 21
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 21 of 23
                                         CONCLUSION

       The undersigned regrets the delay in reaching these discovery disputes/motions.

Unfortunately, counsel’s efforts to compromise and resolve these issues without Court intervention

have been underwhelming, and the Court’s informal process of conducting a telephonic hearing

was not productive. This is a complex matter, and the undersigned has sought to give some

guidance to help the parties get discovery to the finish line. Nevertheless, counsel are going to

have to work hard and work together to bring this case to a point where it can be settled or resolved

on the merits. As advised just over a month ago, the Court expects the parties “to move swiftly to

complete any necessary discovery remaining in this case.” (Document No. 339, p. 2).

       IT IS, THEREFORE, ORDERED that “The Wheeler Defendants’ Motion To Compel .

. . ” (Document No. 285) is GRANTED as explained herein.

       IT IS FURTHER ORDERED that “Philips’ Motion To Compel Deposition Testimony

And Expedite Briefing” (Document No. 310) is GRANTED.

       IT IS FURTHER ORDERED that “Philips’ Motion For Protective Order” (Document

No. 317) is DENIED.

       IT IS FURTHER ORDERED that “Defendants’ Motion To Compel Production

Responsive To Defendants’ FDA Requests” (Document No. 319) is GRANTED.

       IT IS FURTHER ORDERED that “Defendants’ Motion To Compel Production Of

Electronically Stored Information And Source Code And To Modify Protective Order” (Document

No. 333) is GRANTED in part and DENIED in part, as described above.

       IT IS FURTHER ORDERED that any demands for costs and fees or other sanctions

related to the foregoing motions are DENIED WITHOUT PREJUDICE.




                                                 22
    Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 22 of 23
  SO ORDERED.


                         Signed: March 31, 2021




                                    23
Case 3:20-cv-00021-MOC-DCK Document 340 Filed 03/31/21 Page 23 of 23
